IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 83 MAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
REBECCA L. JOHNSON,                   :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 84 MAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
REBECCA L. JOHNSON,                   :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 85 MAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
REBECCA L. JOHNSON,                   :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 13th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.




                [83 MAL 2022, 84 MAL 2022 and 85 MAL 2022] - 2